Howell, J.
The heirs of M. A. Daniel, deceased wife of W. R. Mayo, sue the defendants as third possessors for an undivided half of the land described in the petition, and sold by their father after the death of their mother.
The defendants excepted to the right of plaintiffs to recover until a settlement was made of the community that existed between the parents of the plaintiffs, showing a residuary interest in the succession of the deceased spouse.
This exception was overruled, an answer was filed, and after having judgment rendered in favor of plaintiffs, defendants appealed.
In the case of D. Phelan et als. v. Charles Ax, 25 An., where the same issues were presented, the exception pleaded therein was maintained and the right of action denied. The same ruling has since been made and we consider the question now settled.
It is therefore ordered that the judgment appealed from be reversed, and that there be judgment in favor of defendants maintaining their exception, and dissolving this suit with costs in both courts.